Title: To Thomas Jefferson from Lucy Paradise Barziza, 15 March 1788
From: Barziza, Lucy Paradise
To: Jefferson, Thomas



Excellence
Venise 15me. de Mars. 1788.

Ce n’est pas de ce Moments que je vous dois la plus forte reconoissance pour les bienfaits que ma famille a toujours recu de vous. Mon Père jouisse de son état par vôtre ouvrage, et n’avons personne au Monde que nous soyons si redevables comme à vôtre Excellence. Les dernieres traites de bonté, que vous avez eut, en recommendant aux états Units de L’Amérique Mon Père, avec des expressions si forte, ce qu’il lui a porter tants des faveurs, et distinction en Virginie, achève de nous lier à vôtre cher personne, par des Noeuds inebranlables; en effet Mon père m’ecrit avec un excess de tenderesse, et gratitude envers vous qu’on ne peut pas mieux. Agréez encore mes plus sincere remerciments, souhaitant de pouvoir vous témoigner par quelques services les sentiments de mon coeur. Dieu m’a fait le bonheure de me marier avec une personne, dont l’état, leur raports, et le genie me rende la femme la plus heureuse, et d’après la preuve d’un Année entière je me trouve si contente, que je ne changerai mon sort avec celle de la reine. Il n’y a que deux Mois que j’ai obtenu une fille, l’objet de ma tenderesse, après son père. Je sais que mon époux vous écrit, et si jamais vous l’aurai à bien connoitre, je suis sur, que vous lui donnerai vôtre Amitié.

Nous aurons toujours besoin de vôtre protection que j’implore, et que nous tacherons de ne la démériter jamais. Dans cette esperance je suis, avec autant de respect que d’attachement, De Votre Excellence très humble et très obeissante servante,

Lucy Barziza née Paradise

